JENKINS, Circuit Judge,
after stating the facts, delivered the opinion of the court.
The only question presented is whether Dooley is a necessary party to the suit. This question in turn depends upon the further question whether the contract constituted an assignment by Dooley of his title to the patent, or was merely an exclusive license. An assignment or grant conveys (i) the whole patent, comprising the exclusive right to make, use, and vend the invention throughout the United States; or (2) an undivided part or share of that exclusive right; or (3) the exclusive right under the patent within and throughout a specified part of the United States. “A transfer of either of these three kinds of interest is an assignment, properly speaking, and vests in the assignee a title in so much of the patent itself, with a right to sue infringers; in the second case, jointly with the assignor; in the first and third cases, in the name of the assignee alone. Any assignment or transfer short cf one of these is a mere license, giving the licensee no title in the patent, and no right to sue at law in his own name for infringement.” Waterman v. McKenzie, 138 U. S. 252, 255, 11 Sup. Ct. 334, 34 L. Ed. 923. See, also, Gayler v. Wilder, 10 How. 477, 13 L. Ed. 504; Pope Mfg. Co. v. Gormully & Jeffery Mfg. Co., 144 U. S. 248, 249, 12 Sup. Ct. 641, 36 L. Ed. 419. In the construction of this instrument, seeking to ascertain the intention of the parties to it, we must be governed by the familiar canons of interpretation. We must gather that intention from within the four corners of the instrument, giving to the language employed its usual signification, and, if possible, reconcile discrepancies and avoid repugnancy, having regard also to the ancient rule that general words in one clause may be restricted by the particular words in a subsequent clause. The preamble of the contract recites that Dooley has invented certain improvements, and .contemplates making still others in the particular mechanism stated, and that the company is desirous of acquiring “the exclusive right to make, use, and sell to others to be used and sold” planters embodying the patented improvements and those as yet unpatented; and thereupon Dooley conveys to the company, “its assigns and legal representatives, the exclusive right to manufacture, use, and sell, and to- sell to others to be used and sold, said improvements as patented, which are made, but not patented, and other improvements which may be made and patented, by said party of the first part, throughout the United States and territories thereof, to the full extent of the term for which said patents are or may be granted, on the conditions hereinafter named, at its factory in Moline, Illinois, or at such other place or places as it may elect.” There is here no obscurity, ambiguity, or defect *288of expression. Standing alone, the clause has no need of interpretation. It is a grant conveying the same right and all the right which Dooley acquired by virtue of this patent from the United States. The grant was “on the conditions hereinafter named.” It is urgea that the conditions specified control the language of the general grant, and convert the instrument into a mere license. The consideration to Dooley for the conveyance was the amount to be received by him upon the planters made and shipped by the company, and in the contract denominated a “license fee.” Full and true returns are to be made to Dooley annually of the sales by the company, and with liberty to Dooley to examine the company’s books of account. The company agrees to use its best skill and efforts to make a good, practical working machine, and to introduce it to the trade, and to supply all reasonable demands, and upon failure so to do Dooley “may terminate this license upon notice.” So, also, the company, should it conclude that the planter containing Dooley’s improvements is not a salable or practical machine, “may terminate this license upon notice.” It is urged that the use of the expression “may terminate this license” qualifies the language of the grant, and converts it into a mere license. We cannot concur in this view. It is a circumstance to be considered in the construction of the instrument as a whole, and in ascertaining whether there be provisions subsequent to the granting clause which are so repugnant to it that both cannot stand together. But the calling of an instrument which conveys the whole title of the grantor a license cannot qualify or limit the grant. Johnson R. Signal Co. v. Union Switch & Signal Co. (C. C.) 59 Fed. 20; Newton v. Buck (C. C.) 72 Fed. 777. The provisions in paragraphs 5 and 6, authorizing the termination of the agreement, are conditions subsequent, and do not limit or qualify the character of the estate granted. By the seventh paragraph it is provided that, in case suit should be brought against the company for the alleged infringement of any other patent, payment to Dooley should cease until the determination of that suit, the expenses of which should be borne equally by the parties, and in case of a successful issue to the suit the sums due Dooley which' had accumulated during the pendency of the suit should be paid to him as though no litigation had taken place. This clause only refers to the seeding device proper, and not to the other features of the patent. We see nothing in this paragraph which in any way con-diets with or should qualify the language of the grant. As compensation to Dooley depended upon the amount of manufacture and sale, and as the manufacture of planters embodying new and untried devices entailed upon the company a great outlay of money, it was but equitable that expense of a suit attacking the validity of the patent should be borne by both parties. The most obscure and the most difficult of interpretation of the clauses of the agreement is paragraph 8, which provides that, if that part of the patent issued, or of those to be issued, which relates to the seeding devices proper, be infringed, suit should at once be brought at the request of the company, and should be vigorously prosecuted to a termination, under the joint direction of both parties and at their joint expense, and *289that damages or royalties recovered for such infringement should be equally divided between the parties. It is said that, if title to this patent was wholly in the company, it needed no request on its part to bring suit, nor was the assent of Dooley essential; and that, as stated, is true. But it must not be overlooked that in any such prosecution the aid of the inventor was desirable, if not invaluable; that the company undertook at large expense to introduce this planter; that Dooley depended for the extent of his compensation upon the extent of the sales made by the company; that infringements might greatly affect the amount of sales, and so injure Dooley, who, for his compensation, was to receive a percentage upon the planters sold. It was therefore manifestly for his interest, as for the interest of the company, that he should assist, upon request, in the prosecution of such suits; and it was proper, in that view, that the damages recovered should be equally divided. The language employed docs not forbid a suit by the company without the cooperation of Dooley, but gives to him the privilege, aiding the prosecution, to receive one-half the damages, paying one-half the expenses. While the language of this paragraph is perhaps inapt and somewhat obscure, it is not so obviously repugnant to the clear and ■well-defined expressions of the granting clause as to warrant the court in a forced and unnatural construction of the plain language which constitutes the grant. We. are of opinion that Dooley is not a necessary party to the suit.
The decree is reversed, and the cause is remanded, with direction to the court below to overrule the demurrer.